                  Case 21-10091-reg        Doc 6     Filed 02/03/21       Page 1 of 10




                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

IN RE:                                                   )
                                                         )
ONATAH FARMS LLC, et al., 1                              )       Case No. 21-10091
                                                         )
                                                         )       (Joint Administration Requested)
                  Debtors.                               )

    DEBTORS' FIRST DAY MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
      AUTHORIZING DEBTORS TO USE CASH COLLATERAL FOR OPERATING
    EXPENSES AND GRANTING REPLACEMENT LIENS TO SECURED CREDITORS

         Onatah Farms LLC, NCI Farms LLC, MBD Farms LLC, Doug Morrow, and Mary

Beth Morrow, as debtors and debtors-in-possession (each a "Debtor"; collectively,

"Debtors"), by proposed counsel2, pursuant to 11 U.S.C. § 363, Federal Rule of

Bankruptcy Procedure 4001(b), and Southern District of Indiana Local Rule B-4001-2,

requests that the Court enter an Order authorizing the use of Cash Collateral as defined

by 11 U.S.C. § 363(a) for operating expenses on an interim basis through a hearing on

a final Order, and the granting of replacement liens, and in support of such request

states as follows:

              Procedural Background, Jurisdiction, Venue, and Statutory Basis

         1.       On February 3, 2021 (the "Petition Date"), Debtors each filed a Voluntary

Petition under Chapter 11 of Title 11 of the United States Code.

         2.       This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157,

1334, and venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Onatah Farms LLC (5031); NCI Farms LLC (0928); MBD Farms LLC (5025); Doug Morrow
(9660); and Mary Beth Morrow (7025).
2 An Application to Employ proposed counsel is being filed concurrently herewith.
              Case 21-10091-reg      Doc 6   Filed 02/03/21    Page 2 of 10




        3.    The statutory and legal predicates for the relief sought herein are section

105(a) and 363 of title 11 of the United States Code (the "Bankruptcy Code"), Rule

4001(b) of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), and

Rules B-4001-2 and B-9013-3 of the Local Rules of the United States Bankruptcy Court

for the Southern District of Indiana (the "Local Rules").

        4.    This matter is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A)

and (M) and is a matter of federal bankruptcy law.

                                 Background of Debtor

        5.    Debtors continue to operate their business and manage their property as

debtor-in-possession pursuant to 11 U.S.C. §§ 1107(a) and 1108 of the Bankruptcy

Code.

        6.    No trustee or examiner has been appointed in this Chapter 11 case and

no official unsecured creditors’ committee has been appointed herein.

        7.    Onatah Farms LLC was organized on January 29, 2016, as an Indiana

limited liability company and has operated and continues to operate.

        8.    Onatah Farms LLC is part of a large farming operation owned by Doug

Morrow ("Doug") and Mary Beth Morrow ("Mary Beth"; together with Doug, the

"Morrows"), which include the following entities: Onatah Farms LLC, MBD Farms LLC,

NCI Farms, LLC, as well as a custom silage operations operating under Onatah

Forages, LLC and Onatah Forages, LLC Missouri (collectively, the "Companies").




                                             2
                Case 21-10091-reg          Doc 6     Filed 02/03/21      Page 3 of 10




        9.      The Companies have incurred significant material operating losses

(estimated in excess of $8 million) in fiscal years 2018 through fiscal year 2020 almost

exclusively due to issues related to Onatah Forages, LLC ("Forages"). 3

        10.     Additionally, historically low commodity prices for corn and soybeans

hampered the enterprise to fund losses in Forages. As losses mounted and obligations

to lending institutions were not being met, additional non-operating expenses increased

dramatically in the form of lender fees and penalty interest.

        11.     As set forth below, the Companies have an estimated $21.0 million in

secured and $2.6 million in unsecured debt obligations.

        12.     Unfortunately, some of Debtors’ and the Companies' lenders have taken

aggressive actions in an effort to collect on the obligations owed them and as a result,

Debtors and the Companies commenced this case in an effort to reorganize all of their

obligations, streamline their business model and continue the farming operations while

meeting their post-petition obligations and restructuring their debt in an attempt to pay

creditors over time pursuant to a plan of reorganization.

        13.     Two key components of Debtors and the Companies streamlining the

farming operations is the wind down of the Forages operations and scaling back the

projected acres that will be farmed during the 2021 season.

        14.     Debtor estimates that it will plant 9,825 acres in court and soybeans

resulting in an estimated $6.67 million in revenue for the 2021 season.




3 Forages has not operated for more than one (1) year and has not filed for bankruptcy protection due to

nearly all of its assets being sold prior to the Petition Date.
                                                    3
                   Case 21-10091-reg         Doc 6     Filed 02/03/21       Page 4 of 10




          15.     Prior to the Petition Date, Debtors have been working closely with a

financial advisor, Steeplechase Advisors, LLC ("Steeplechase")4, with whom Debtors

expect to continue to work with during this case.

          16.     Additional information about Debtors’ business, capital structure, and the

circumstances leading to these chapter 11 cases is contained in the concurrently filed

Declaration of Doug Moore in Support of Debtor's Chapter 11 Petitions and First Day

Motions (the “First Day Declaration”) 5, which is incorporated herein by reference.

                                            Requested Relief

          17.     As of the Petition Date, Debtor believes the value of the personal property

and all of its assets (the "Collateral") which are owned by Debtors or the Companies

(collectively, the "Debtor Parties"), which may be subject to the alleged interests of the

parties identified in the First Day Declaration that have filed UCC Financing Statements,

is approximately $18,803,154.

          18.     The Debtor Parties base such estimation on schedules they have

prepared with Steeplechase but have not had formal appraisals completed 6. As such,

Debtor’s estimation of the value is a good faith estimate which may or may not be the

actual value of all of the Collateral, and Debtors reserve the right to file their Schedules

and Statements or Amended Schedules and Statements with differing amounts.

Debtors further reserve the right to have formal appraisals of their own conducted.



4
    An Application to Employ Steeplechase is also being filed concurrently herewith.

5Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
First Day Declaration.
6 One of Debtor's creditors, First Financial Bank, has completed appraisals on the Debtor Parties' real

estate.
                                                      4
                       Case 21-10091-reg        Doc 6   Filed 02/03/21   Page 5 of 10




             19.       Debtors have performed a preliminary investigation and analysis of the

    related UCC filings and based upon this preliminary investigation believes that the

    assets of Debtors may serve as collateral to secure the payment of certain of the above-

    referenced obligations. Debtors do not concede, however, that any asserted interest is

    a valid, perfected, or enforceable pre-petition lien in and to any of the assets nor do

    Debtors concede the priority of any one creditor’s interest. Debtors expressly retain the

    right to contest the validity, perfection, and enforceability of all alleged interests.

             20.       As of the Petition Date, Debtor's estimated outstanding indebtedness to

    the foregoing creditors was as follows:

                                                  Estimated       Liquidation
                                Original Loan     Balance as of   Value as of
Creditor                        Amount            2/2/21          2/2/21         Collateral
First Financial Bank            $15,508,000       $11,581,000     $ 6,824,162    Equipment, Real Estate, and
                                                                                 Crop Inventory
Ag Resource Management          $ 3,969,090       $ 2,700,000     $ 2,581,304    Crop Inventory
(ARM)
Grant County State Bank         $ 2,490,000       $ 2,187,123     $ 1,684,337    Equipment and Real Estate
Ceres Partners                  $ 2,189,000       $ 2,189,000     $ 226,961      Crops Inventory
Community State Bank            $ 1,150,000       $ 1,070,000     $ 1,031,750    Real Estate
CNH Capital                     $ 830,531         $ 406,285       $ 316,275      Equipment
Landmark Bank                   $ 766,932         $ 766,932       $ 739,516      Real Estate
John Deere Financial            $ 481,126         $ 74,000        $    57,084    Equipment
Farm Credit Services            $ 140,000         $ 26,500        $    25,553    Equipment
TOTAL                           $27,524,679       $21,000,840     $13,486,942

    (hereinafter, collectively, the "Creditors").

             21.       Debtors believe any obligations it may have to any of the Creditors arises

    under a trade agreement or a security agreement.

             22.       In order to permit, among other things, the orderly and continued

    operation of Debtors’ business, Debtors have an immediate need to use Cash Collateral

    in which the Creditors may assert an interest. The use of Cash Collateral is necessary

    to prevent immediate and irreparable harm to Debtors and their property that would

                                                        5
              Case 21-10091-reg      Doc 6    Filed 02/03/21    Page 6 of 10




otherwise result if Debtors are prevented from obtaining use of Cash Collateral for the

continued operation of their business.

       23.    Debtors have no present alternative borrowing source from which to

secure sufficient additional funding to operate its business without utilizing Cash

Collateral.

       24.    Debtors are unable to operate their businesses without interim use of

Cash Collateral.

       25.    Without interim relief, Debtors will not be able to operate their business for

more than a few days until a final hearing on this motion can be held. Accordingly, the

Court, as a preliminary matter, should enter an interim order authorizing Debtors to use

Cash Collateral.

       26.    Certain of Debtors’ Petition Date cash and cash equivalents (cash and

accounts receivable) may constitute "cash collateral" (as that term is defined in Section

363(a) of the Bankruptcy Code). On the Petition Date, Debtors had cash on hand or on

deposit in the approximate amount of $250,336.05 and grain which is stored with a

value of approximately $2,850,000, both of which are cash collateral within the meaning

of Section 363(c)(2) of the Bankruptcy Code (the "Cash Collateral").

                               Basis for Requested Relief

       27.    Under Section 363(c)(2)(B) of the Bankruptcy Code, Rule 4001 of the

Federal Rules of Bankruptcy Procedure, and Local Rule 4001-2, Debtors request that

the Court enter an Order authorizing their interim use of Cash Collateral for payment of

their ordinary and necessary operating expenses through the date of a final hearing on




                                             6
                Case 21-10091-reg         Doc 6   Filed 02/03/21   Page 7 of 10




this motion. Debtors request such use based on the proposed budget which is attached

hereto as Exhibit A.

       28.      Creditors may be entitled to adequate protection of their alleged interests

in Debtors’ Cash Collateral. If and to the extent such creditors have an interest in

Debtors’ Cash Collateral, Debtors, therefore, agree and request authority to provide

adequate protection as follows:

             a) Debtor will maintain the combined value of (i) cash on hand or on deposit

                plus (ii) grain in the amount of $2,850,000 during the period of cash use,

                which is believed to be the cumulative value of said Cash Collateral as of

                the Petition Date;

             b) Upon receipt of $400,000 in crop insurance, which is expected to be

                received in or about late February, Debtor will retain $100,000 and will pay

                the remaining $300,000 to Ag Resource Management (“ARM”);

             c) Creditors have filed UCC financing statements in relation to the property

                that constitutes Cash Collateral in this case, and some or all of them may

                be properly perfected. It is also possible that Debtor has a basis to

                challenge the interests asserted by Creditors. As such, until such time as

                the parties agree or the Court determines the relative rights of Creditors, if

                any, in the Cash Collateral, Debtors will grant Creditors post-petition

                replacement liens in the cash and grain of Debtors in the total aggregate

                amount of the value of the Cash Collateral that existed as of the Petition

                Date to the same extent and priority as their properly perfected, prepetition

                security interests; and

                                                  7
                   Case 21-10091-reg          Doc 6     Filed 02/03/21      Page 8 of 10




                d) Debtors will use Cash Collateral only for the operation, maintenance, and

                   upkeep of all of its assets and for expenses incurred in the ordinary course

                   of business.

          29.      In the event the Court does not authorize the use of the Cash Collateral,

Debtors believes they will not be able to maintain its current business operations.

          30.      Without use of Cash Collateral, Debtors will be seriously and irreparably

harmed, resulting in significant losses to Debtors’ estate and its creditors.

          31.      Furthermore, without the use of Cash Collateral, Debtors will be unable to

pay its employees for wages earned both prior to the Petition Date 7 and thereafter.

                   The Requirements of Bankruptcy Rule 6003 are Satisfied

          32.      Bankruptcy Rule 6003 empowers a court to grant relief within the first 21

days after the Petition Date "to the extent that relief is necessary to avoid immediate

and irreparable harm." Authorizing Debtors to use Cash Collateral is integral to the

Debtors’ ability to maintain their operations and successfully reorganize. There is a real,

immediate risk that, if Debtors are not authorized to use Cash Collateral, Debtors will be

unable to obtain the inputs necessary in order to plant crops for the 2021 season,

thereby effectively terminating Debtors’ farming operations. The resulting impact on

Debtors would cause the Debtors irreparable harm that would thwart Debtors’

restructuring efforts.

          33.      Consequently, it is critical that the Debtors are able to use Cash Collateral

in the ordinary course of their business.




7
    Concurrently herewith, Debtor is filing a First Day Motion to Pay Prepetition Wages.
                                                       8
               Case 21-10091-reg      Doc 6    Filed 02/03/21    Page 9 of 10




       34.    Based on the forgoing, Debtors submit that it has satisfied the "immediate

and irreparable harm" standard of Bankruptcy Rule 6003 to support granting the relief

requested in this Motion.

              Debtor's Waiver of Bankruptcy Rules 6004(a) and 6004 (h)

       35.    To implement the foregoing successfully, Debtors request that the Court

enter an order providing that notice of the relief requested herein satisfies Bankruptcy

Rule 6004(a) and that Debtors have established cause to exclude such relief from the

14-day stay period under Bankruptcy Rule 6004(h).

                                  Reservation of Rights

       36.    Nothing contained in this Motion or any actions taken by Debtors pursuant

to relief granted in the Interim Order and Final Order is intended or should be construed

as: (a) an admission as to the validity, priority, or amount of any particular claim against

a Debtor entity; (b) a waiver of the Debtors’ or any other party in interest’s rights to

dispute any particular claim on any grounds; (c) a promise or requirement to pay any

particular claim; (d) an implication or admission that any particular claim is of a type

specified or defined in this Motion; (e) a request or authorization to assume any

agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a

waiver or limitation of Debtor’s or any other party in interest’s rights under the

bankruptcy Code or any other applicable law; or (g) a concession by Debtors or any

other party in interest that any liens (contractual, common law, statutory, or otherwise)

satisfied pursuant to this Motion are valid, and Debtors and all other parties in interest

expressly reserve their rights to contest the extent, validity, or perfection, or to seek

avoidance of all such liens. If the Court grants the relief sought herein, any payment

                                              9
              Case 21-10091-reg      Doc 6    Filed 02/03/21    Page 10 of 10




made pursuant to the Court’s order is not intended and should not be construed as an

admission as to the validity, priority, or amount of any particular claim or a waiver of the

Debtors’ or any other party in interest’s rights to subsequently dispute such claim.

       WHEREFORE, Onatah Farms LLC, NCI Farms LLC, MBD Farms LLC, Doug

Morrow, and Mary Beth Morrow, as debtors and debtors-in-possession (each a

"Debtor"; collectively, "Debtors"), by proposed counsel, respectfully requests the

Court enter an order (i) authorizing and allowing Debtors to use Cash Collateral on an

interim basis pursuant to § 363(c)(2)(B) of the Bankruptcy Code for its general ongoing

business operations through the entry of a Final Order; (ii) scheduling a final hearing on

Debtors’ use of Cash Collateral; and (iii) granting Onatah Farms LLC, NCI Farms LLC,

MBD Farms LLC, Doug Morrow, and Mary Beth Morrow all other relief the Court deems

just and proper under the circumstances.

                                          Respectfully submitted,

                                          /s/ Weston E. Overturf
                                          Weston E. Overturf, Attorney No. 27281-49
                                          Sarah L. Fowler, Attorney No. 30621-49
                                          OVERTURF FOWLER LLP
                                          201 N. Illinois Street, South Tower, 16th Floor
                                          Indianapolis, Indiana 46204
                                          (317) 559-3387
                                          wes@ofattorneys.com

                                          Proposed Counsel for Debtors and Debtors in
                                          Possession




                                             10
